SUMMARY ORDER Plaintiff-appellant Michael Edward Boyd, proceeding pro se, appeals from the district court’s judgment entered July 29, 2016, affirming an order of the bankruptcy court for the Southern District of New York (Glenn, B.J.). Boyd filed a proof of claim with the bankruptcy court based on claims he raised in a 2011 lawsuit in the Northern District of California against GMAC Mortgage, LLC (“GMACM”), the servicer of loans secured by mortgages on two of Boyd’s California properties. The Northern District of California dismissed the claims, the Ninth Circuit affirmed, and the Supreme Court denied certiorari. The bankruptcy court sustained the objection of defendant-appellee ResCap Borrower Claims Trust (the “Trust”) to Boyd’s proof of claim in an order entered September 8, 2015, concluding that his claim was barred by res judicata. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal. On appeal, Boyd argues principally that the bankruptcy court lacked jurisdiction to resolve his state law claims. Boyd also seeks review of the New York district court’s denial of his motion to transfer the case to the California district court. “In an appeal from a district court’s review of a bankruptcy court decision, we review the. bankruptcy court decision independently, accepting its factual findings unless clearly erroneous but reviewing its conclusions of law de novo.” In re Enron Corp., 419 F.3d 115, 124 (2d Cir. 2005) (quoting In re AroChem Corp., 176 F.3d 610, 620 (2d Cir. 1999)). We agree with the district court that the bankruptcy court had -jurisdiction over Boyd’s claim. A bankruptcy court’s “power to enter appropriate orders and judgments ... hinges on whether the proceeding is core or related.” In re CBI Holding, Co., 529 F.3d 432, 460 (2d Cir. 2008) (citation and internal quotation marks omitted). Core proceedings include “allowance or disallowance of claims against the estate.” 28 U.S.C. § 157(b)(2)(B). A claimant who files a proof of claim with the bankruptcy court “triggers the process of‘allowance and disallowance of claims,’ and, therefore, a creditor who files such a claim subjects itself to the bankruptcy court’s equitable jurisdiction in proceedings affecting that claim.” In re CBI Holding, 529 F.3d at 466 (citation omitted). When Boyd filed a proof of claim with the bankruptcy court in 2011, he “invoke[d] the special rules of bankruptcy concerning objections to the claim.” In re S.G. Phillips Constructors, Inc., 45 F.3d 702, 706 (2d Cir. 1995) (citation and internal quotation marks omitted). Boyd’s proof of claim was based on his state law claims, and by filing the proof of claim, he submitted to the jurisdiction of the bankruptcy court. Hence, the bankruptcy court had jurisdiction over Boyd’s claim. We also agree with the district court’s denial of Boyd’s request to transfer his appeal to the Northern District of California. Appeal is permitted only “to the district court for the judicial district in which the bankruptcy judge is serving,” in this case, the Southern District of New York. See 28 U.S.C, § 168(a). Boyd failed to put forth any argument in support of his challenge to the denial of venue transfer. Accordingly, the district court did not err in denying transfer. [[Image here]] We have considered Boyd’s remaining arguments and find them to be without merit. Accordingly, we AFFIRM the judgment of the district court.